 

Exhibit 10.70

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Separation Agreement”) is
entered into between Michael Rajkovic (“Employee”) and Tower Automotive
Operations USA I, LLC (the “Employer”). For purposes of this Separation
Agreement, “Company Group” means the Employer and its Affiliates which shall
include any entity that directly or indirectly controls, is controlled by, or is
under common control with the Employer and provided that, for purposes of this
Release, Affiliate shall include Tower International, Inc. and any entity owned
or controlled, directly or indirectly, by Tower International, Inc.

 

1.          Separation from Employment. The parties agree that the reason for
Employee’s separation of employment with the Employer and/or the Company Group
is due to Employee’s retirement, effective December 14, 2018 (the “Separation
Date”). Effective as of the Separation Date, Employee hereby resigns from all
positions (including any board seats) that he holds with the Company Group
effective as of the Separation Date and agrees to take all actions that may be
necessary or appropriate to effectuate such resignations. Although Employee
would not otherwise be eligible for any of the severance payments or benefits
set forth in the Employment Agreement, dated as of January 19, 2017, by and
between Employee and Employer (the “Employment Agreement”), in consideration of,
and subject to, the terms and conditions set forth in this Separation Agreement,
the Employer is willing to provide Employee with the payments and benefits set
forth in Section 4 hereof.

 

2.          Employee General Release of the Released Parties. In consideration
of the payments to be made and the benefits to be received by Employee pursuant
to Section 4 of this Separation Agreement, subject to Employee’s execution of
this Separation Agreement in accordance with Section 12 hereof, and provided
Employee does not revoke this Separation Agreement within the period of time
permitted for revocation under Section 12(B) of this Separation Agreement,
Employee, on his own behalf and for Employee’s spouse, heirs, successors,
assigns, executors and representatives of any kind (collectively, “Releasors”)
hereby irrevocably and unconditionally releases and forever discharges the
Employer, the Company Group, and their respective successors and assigns
(collectively “Tower”) and each of their respective present and former
employees, directors, officers, agents, partners, shareholders, and insurers,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), from any and all claims, actions,
demands, causes of action, costs, expenses, attorney fees, and all liabilities
whatsoever of any kind or nature, known or unknown, fixed or contingent, which
Employee has, had, or may ever have against the Releasees relating to or arising
or having arisen out of or in connection with Employee’s employment or
separation from employment with Tower, from the beginning of time up to and
including the date Employee executes this Release, excepting only claims or
rights that, as a matter of law cannot be released.

 

 1 

 

 

This release includes, without limitation, (a) law or equity claims; (b)
contract (express or implied), breach of contract, or tort claims; (c) claims
for wrongful discharge, retaliatory discharge, whistle blowing, libel, slander,
defamation, unpaid compensation, wage and hour violations, intentional
infliction of emotional distress, fraud, public policy contract or tort, and
implied covenant of good faith and fair dealing, whether based in common law or
any federal, state or local statute; (d) claims under or associated with any of
the Employer’s or Company Group’s equity compensation plans or arrangements,
including without limitation stock options, expenses, salary, bonuses, profit
sharing or fringe benefits; (e) claims arising under any federal, state, or
local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, sexual orientation, or
any other form of discrimination, harassment, or retaliation (including without
limitation under Title VII of the Civil Rights Act of 1964; the Civil Rights
Action of 1991; the Rehabilitation Act; the Americans with Disabilities Action
of 1990; the Equal Pay Act; the Fair Labor Standards Act, except as prohibited
by law; the Age Discrimination in Employment Act of 1967; the Older Workers
Benefit Protection Act; the Worker Adjustment and Retraining Notification Act;
the Family and Medical Leave Act, except as prohibited by law; the
Sarbanes-Oxley Act; the Uniformed Services Employment and Reemployment Rights
Act of 1994, the Lilly Ledbetter Fair Pay Act or any other foreign, federal,
state or local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act of 1974, as amended; and (g) any other statutory
or common law claims related to Employee’s employment or the separation of
Employee’s employment. Employee understands and agrees that this release is
intended to waive all claims of every kind and nature, whether known or unknown,
actual or contingent, asserted or unasserted, arising under common law,
statutory law or otherwise; no claim of any sort is reserved. Employee also
waives any claim to reinstatement or re-employment with the Employer or any
member of the Company Group following the Separation Date.

 

Without limiting the foregoing paragraph, Employee understands and acknowledges
that the release set forth above specifically releases and waives any claims of
age discrimination, known or unknown, and any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended by the Older
Workers Benefit Protection Act (“OWBPA”) arising prior to the effective date of
this Separation Agreement, and that this waiver and release is knowing and
voluntary.

 

Notwithstanding anything contained herein to the contrary, this Separation
Agreement does not release any indemnification or other rights Employee may have
in accordance with the governing instruments of the Company Group or under any
director and officer liability insurance maintained by the Company Group with
respect to liabilities arising as a result of Employee’s service as an officer
or director of the Company or an Affiliate.

 

Employee represents that Employee is not aware of and has not engaged in any
activity that would constitute wrongful conduct including, but not limited to,
fraud, misrepresentation, or any conduct contrary to existing policies of the
Employer or the Company Group.

 

3.          Representations; Covenant Not to Sue. Employee hereby represents and
warrants that (A) Employee has not filed, caused or permitted to be filed any
pending proceeding (nor has Employee lodged a complaint with any governmental or
quasi-governmental authority) against any of the Releasees, nor has Employee
agreed to do any of the foregoing, (B) Employee has not assigned, transferred,
sold, encumbered, pledged, hypothecated, mortgaged, distributed, or otherwise
disposed of or conveyed to any third party any right or claim against any of the
Releasees which has been released in this Separation Agreement, and (C) Employee
has not directly or indirectly assisted any third party in filing, causing or
assisting to be filed, any claim against any of the Releasees. Except as set
forth in Section 9 below, Employee covenants and agrees that Employee shall not
encourage or solicit or voluntarily assist or participate in any way in the
filing, reporting or prosecution by himself or any third party of a proceeding
or claim against any of the Releasees based upon or relating to any claim
released by Employee in this Separation Agreement.

 

 2 

 

 

4.          Payments, Benefits. As good consideration for Employee’s execution,
delivery and non-revocation of this Separation Agreement, and subject to
Employee’s compliance with the provisions of Section 6 of this Separation
Agreement, Employer shall provide Employee (or Employee’s estate in the event of
Employee’s death) with the following:

 

a) continued payment of Employee’s current rate of base salary ($650,000 per
annum) through December 31, 2018.

 

b) separation pay in the cumulative amount of $650,000, which shall be equal to
the “Base Severance Amount” that would have been payable pursuant to Section
5.2.1(b)(i)(A) of the Employment Agreement had Employee terminated employment in
accordance with the terms thereof, and which will be paid, subject to the last
paragraph of this Section 4, in twelve (12) equal monthly installments, less
applicable tax withholdings.

 

c) an additional separation payment payable, subject to the last paragraph of
this Section 4, in a lump sum (less applicable tax withholdings),which shall be
equal to the “Bonus Severance Amount” that would have been payable pursuant to
Section 5.2.1(b)(i)(B) of the Employment Agreement had Employee terminated
employment in accordance with the terms thereof, in the amount of (i) $731,700,
plus (ii) an amount equal to the bonus, if any, that is earned by Employee for
2018. The bonus amount for 2018, if any, will be based on the level of
achievement of performance for bonuses paid to active employees for 2018 and
assuming Employee was employed for all of 2018.

 

d) Employee’s outstanding restricted stock units (21,644 units) shall continue
to vest in accordance with the regularly scheduled vesting schedule applicable
to such units, i.e. without acceleration of the regular vesting schedule;
provided, however, that such units shall become fully vested in the event that a
“Change in Control” (as defined in the Tower International, Inc. 2010 Equity
Incentive Plan, as amended and restated effective as of March 6, 2014 (the
“Equity Incentive Plan”)) occurs prior to expiration of such vesting schedule.

 

e) Employee’s Performance Awards granted in 2016, 2017 and 2018 shall continue
to vest and be paid in accordance with the regularly scheduled vesting and
payment schedules applicable thereto; provided that to the extent that any
performance period would have extended past December 31, 2019 (the “Retirement
Date” under the Employment Agreement), performance shall be determined as though
the performance period ended on December 31, 2019, without proration of the
amount payable. Notwithstanding the foregoing, if a Change in Control (as
defined above) occurs before all of such Performance Awards are paid, the
Performance Awards that are then outstanding shall thereupon vest and be paid
based on target level performance, without proration of the amount payable.

 

 3 

 

 

f) Subject to Employee’s (or Employee’s covered dependents’) timely election of,
and continued eligibility for, continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA
Coverage”) under the Employer’s group health plan(s) which cover Employee as of
the date of the Separation Date, the Employer shall waive (or reimburse the
Employee on a monthly basis for) the cost of such COBRA Coverage to the extent
that that such cost exceeds the cost that the Employer charges active employees
for similar coverage until the earlier of (x) the date that such COBRA Coverage
terminates (but for not longer than twelve (12) months of COBRA Coverage), or
(y) the date that the Employee is covered under another group health plan.

 

For purposes of this Separation Agreement, the items listed in a) through f)
above are referred to collectively as the “Separation Payments”. Employee
acknowledges that Employee is not otherwise entitled to receive the Separation
Payments. Employee further acknowledges that nothing in this Separation
Agreement shall be deemed to be an admission of liability on the part of any of
the Releasees. Employee agrees that Employee will not seek anything further from
any of the Releasees.

 

The amount referenced in clause (ii) of c) above shall be paid on or before
March 15, 2019. The payments set forth in b) and clause (i) of c) above shall be
made or commence with the first payroll period ending after June 15, 2019, and
the first installment of amounts payable under b) shall include the cumulative
amount of all installments that would have been paid prior thereto had such
installments commenced immediately following January 1, 2019.

 

5.          Final Pay Check. Employee will receive his final pay check on the
regular pay date on or next following the Separation Date. The final pay check
will include payment for all earned, but unpaid, base salary through and
including the Separation Date, together with payment of any unused accrued
vacation time that Employee had as of the Separation Date (in each case, less
applicable tax withholdings).

 

6.          Survival of Employment Agreement Covenants. Employee represents and
warrants that he has complied with the Employment Agreement and shall continue
to be bound by the terms of the provisions thereof that survive the termination
of Employee’s employment with the Employer (the “Surviving Covenants”). Without
limiting the foregoing, Employee acknowledges and agrees that all of the
provisions of Section 6 of the Employment Agreement shall survive the
termination of the Employee’s employment and be considered Surviving Covenants.
Employee also agrees to timely and properly complete Tower’s 2018 D&O
Questionnaire for purposes of assisting Tower prepare its next proxy statement.
For avoidance of doubt, for purposes of Section 6.2 and Section 6.3 of the
Employment Agreement, the Employee’s employment shall be deemed to have
terminated pursuant to Section 5.2.1 of the Employment Agreement. In the event
of a breach by the Employee of any of the provisions of Section 6 of the
Employment Agreement, as amended above, the Employer shall have the remedies and
relief set forth in Section 6.7 of the Employment Agreement. Nothing in this
Section 6 is intended to, nor shall interfere with Employee’s exercise of his
preserved rights described in Section 9 of this Separation Agreement.

 

 4 

 

 

7.          Company Property. Employee represents that he has returned to
Employer all of Employer’s and its affiliates’ property in Employee’s
possession, custody and/or control, including, but not limited to, all
equipment, vehicles, computers, personal digital assistants, pass codes, keys,
swipe cards, credit cards, documents or other materials, in whatever form or
format, that Employee received, prepared, or helped prepare. Employee further
represents that Employee has not retained any copies, duplicates, reproductions,
computer disks, or excerpts thereof of Employer’s or its affiliates’ documents.
Employee agrees to disclose to the Employer all passwords necessary or desirable
to enable the Employer to access all information which Employee has
password-protected on any of its computer equipment or on its computer network
or system.

 

8.          Construction of Agreement. In the event that one or more of the
provisions contained in this Separation Agreement shall for any reason be held
unenforceable in any respect under the law of any state of the United States or
the United States, such unenforceability shall not affect any other provision of
this Separation Agreement, but this Separation Agreement shall then be construed
as if such unenforceable provision or provisions had never been contained herein
provided, however, that if any court were to find that the waiver and release of
claims set forth in Section 2 of this Separation Agreement is unlawful or
unenforceable, or was not entered into knowingly or voluntarily, Employee agrees
to execute a waiver and release of claims in a form satisfactory to Employer
that is lawful and enforceable. If it is ever held that any restriction
hereunder is too broad to permit enforcement of such restriction to its fullest
extent, such restriction shall be enforced to the maximum extent permitted by
applicable law. This Separation Agreement and any and all matters arising
directly or indirectly herefrom shall be governed under the laws of the State of
Michigan without reference to choice of law rules. Employer and Employee consent
to the sole jurisdiction of the federal and state courts of Michigan. EMPLOYER
AND EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION
CONCERNING THIS SEPARATION AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR
INDIRECTLY HEREFROM, AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF
THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT
TO THIS WAIVER.

 

9.          Acknowledgments. Employer and Employee acknowledge and agree that:

 

(A) By entering in this Separation Agreement, Employee does not waive any rights
or claims that may arise after the date that Employee executes and delivers this
Separation Agreement to Employer in accordance with Section 12 hereof;

 

(B) This Agreement is not intended to, and shall not in any way prohibit, limit
or otherwise interfere with Employee’s protected rights under federal, state or
local law to without notice to the Employer: (i) communicate or file a charge
with a government regulator; (ii) participate in an investigation or proceeding
conducted by a government regulator; or (iii) receive an award paid by a
government regulator for providing information;

 

(C) Notwithstanding anything set forth in this Separation Agreement to the
contrary, nothing in this Separation Agreement shall affect or be used to
interfere with Employee’s protected right to test in any court, under the OWBPA,
or like statute or regulation, the validity of the waiver of rights under ADEA
set forth in this Separation Agreement; and

 

 5 

 

 

(D) Nothing in this Separation Agreement shall preclude Employee from exercising
Employee’s rights, if any (i) under Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, (ii) under
the Employer’s 401(k) plan, or (iii) to exercise vested stock options granted
under the Equity Incentive Plan, to the extent exercisable as of the Separation
Date (and to the extent such options may be exercised under such Equity
Incentive Plan and the related option grant agreements).

 

10.        Bar. Employee acknowledges and agrees that if Employee makes any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of this Separation Agreement, this Separation Agreement may
be raised as a complete bar to any such action, claim or proceeding, and the
applicable Releasee may recover from Employee all costs incurred in connection
with such action, claim or proceeding, including attorneys’ fees, along with the
consideration.

 

11.        Miscellaneous. This Separation Agreement constitutes the entire
agreement and understanding between Employee and Employer concerning the subject
matter of this Separation Agreement and, except as provided by Section 6 hereof,
all prior and contemporaneous representations, understandings, and agreements
concerning the subject matter of this Separation Agreement have been superseded
by the terms of this Separation Agreement. This Separation Agreement shall inure
to the benefit of, and shall be binding upon, the Employee and the Employer, and
their respective successors, assigns, heirs and legal representatives, including
any entity with which the Employer may merge or consolidate or to which all or
substantially all of its assets may be transferred.

 

12.        Opportunity For Review.

 

(A)         Employee is hereby advised and encouraged by Employer to consult
with his own independent counsel before signing this Agreement. Employee
represents and warrants that Employee (i) has had sufficient opportunity to
consider this Separation Agreement, (ii) has read this Separation Agreement,
(iii) understands all the terms and conditions hereof, (iv) is not incompetent
or had a guardian, conservator or trustee appointed for Employee, (v) has
entered into this Separation Agreement of Employee’s own free will and volition,
(vi) has duly executed and delivered this Separation Agreement, (vii)
understands that Employee is responsible for Employee’s own attorneys’ fees and
costs, (viii) has been advised and encouraged by Employer to consult with
Employee's own independent counsel before signing this Separation Agreement (ix)
has had the opportunity to review this Separation Agreement with counsel of his
choice or has chosen voluntarily not to do so, (x) understands that Employee has
been given twenty-one (21) days to review this Separation Agreement before
signing this Separation Agreement, and understands that he is free to use as
much or as little of the 21-day period as Employee wishes or considers necessary
before deciding to sign this Separation Agreement, (xi) understands that if
Employee does not sign and return this Separation Agreement to Employer
(attention: Mark Flynn) within 21-days after the Separation Date, Employee shall
not be entitled to receive the payments and benefits provided for under Section
4 of this Separation Agreement, and the Separation Date shall be unaltered, and
(xii) understands that this Separation Agreement is valid, binding, and
enforceable against the parties hereto in accordance with its terms.

 

 6 

 

 

(B)         The parties hereto understand and agree that Employee may revoke
this Separation Agreement after having executed it by delivering a written
notice of revocation to Employer (attention: Mark Flynn) by no later than 11:59
p.m. on the seventh (7th) day after Employee’s execution of this Separation
Agreement. If Employee revokes this Separation Agreement, it shall not be
effective or enforceable, Employee shall not be entitled to receive the payments
and benefits provided for under Section 4 of this Separation Agreement, and the
Separation Date shall be unaltered. If Employee does not revoke this Separation
Agreement within the foregoing time period, this Separation Agreement shall be
effective and enforceable on the eighth (8th) day after execution and delivery
to Employer (Attn: Mark Flynn) by Employee.

 

[signature page follows]

 

 7 

 

 

 

Agreed to and accepted on this 24th day of December, 2018.

 

Witness:   EMPLOYEE:       /s/ Mark R. Flynn   /s/ Michael Rajkovic     Michael
Rajkovic

 

Agreed to and accepted on this 24th day of December, 2018.

 

  EMPLOYER:       TOWER AUTOMOTIVE OPERATIONS USA I, LLC         BY: /s/ Mark R.
Flynn

 

 

 8 

